Citation Nr: 0503887	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-08 572A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether it was proper to reduce compensation benefits 
effective February 11, 2001, due to the veteran's 
incarceration for a felony conviction.






ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to 
April 1985.

This case comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

The Board observes that, in his April 2003 VA Form 9 
Substantive Appeal, the veteran submitted written notice of 
his decision to pursue his claim pro se.  


FINDINGS OF FACT

On August 26, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wanted to cancel (withdraw) his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from a VA Form 9 Substantive Appeal 
filed by the veteran in April 2003.

While the current appeal was pending, a September 2003 RO 
decision restored the veteran's compensation benefits, 
effective February 11, 2001.  The appellant, as noted in a VA 
Form 119, Report of Contact, dated August 26, 2004, responded 
with a statement in which he indicated his desire to cancel 
his appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


